DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities: Page 7, line 1  refers to Fig.6 as showing a sunflower shape and Fig. 7 as showing a sawtooth shape.  It appears that this should be referring to Figure 8 and Figure 9.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation, “a regular cup” on lines 6-7.  This limitation is indefinite, as what can be construed as a “regular” cup is not clearly defined thus making the scope of the claim unclear.  For the purpose of examination, “a regular cup” has been construed to mean “any cup.”
Claim 1 also recites in the preamble, “A ground coffee drip bag” and further recites on line 8 that “a lid part is inserted and fixed to the opening part,” thus suggesting an enclosed coffee drip bag.  The claim however, does not positively recite that there is coffee in the closed drip bag, thus making it unclear as to whether the claim is directed to a sealed and filled drip bag or whether the claim is directed to a sealed but empty drip bag.  This rejection can be overcome by amending the claim to recite that there is ground coffee in the filter part.
Claims 2-3 are rejected based on their dependence to claim 1.
Claim 2 recites the limitation, “the fitting groove is formed due to a space between the bent part and the lid part” (see the last two lines of the claim).  As the fitting groove is formed on the lid part, it is not clear as to how the fitting groove can be formed due to a space between the bent part and the lid part. 
Claim 3 recites the limitation, “easily detached” (see line 10).  This limitation is seen to be a relative term as what can be construed to be “easily” detached has not been defined in the claims or specification, thus rendering the scope of the claim indefininte.


Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 20160085565) in view of Asai (JP 2001161568) and Beppu (JP03-037551 - cited on IDS - see included machine translation) and in further view of Luedtke (US 3446624), Lin (US 20190021539), Axrup (US 20120251818) and Dobry (US 3797642).
Regarding claim 1, Lee teaches a ground coffee drip bag (see paragraph 1 of the machine translation) comprising a filter part (13) configured to store ground coffee beans (paragraph 21 of the machine translation); a hung part (14) coupled to an upper portion the filter part, having an opening part formed at a center thereof, and hooked to and mounted on an upper portion of a regular cup (Figure 1-3, item 14; figure 4, item 20).  
Lee further discloses a lid part inserted and fixed to the opening part of the hung part (see figures 1-4, item 15; paragraph 23 of the machine translation).
Claim 1 differs from Lee in specifically reciting, “wherein the hung part is made of a circular cardboard having the opening part formed at a center thereof and includes a first hung part material having a bottom surface on which a first poly(ethylene 
It is noted however, that Asai teaches similar types of coffee drip bags (see figure 1 and 2; abstract) which have a hung part having a central opening (see figure 1 and 2, item 5-7) and which can be made from cardboard (paragraph 16 of the machine translation - “thick paper”; - where thick paper can be construed as cardboard), and which includes a first hung part material having a bottom surface and a second hung part material having a top surface, and that the first and second hung part material are respectively disposed on a top surface and a bottom surface of an upper portion of the filter part (see figure 2, item 5 which is on a top and bottom surface of the filter part).  Asai teaches that the hung part is used for supporting the filter bag (see paragraphs 10, 16, 25, 28 of the machine translation).  Beppu further evidences similar types of coffee drip bags (see figure 3), where the filter part has a reinforcing part positioned at a top and bottom surface of an upper portion of the filter part (see figure 3, item 2, 3, 10) for the purpose of ensuring that the filter part remains secured to the support frame (see pages 3 and 4 of the included machine translation). As Lee is not seen to be limiting as to how the hung part has been secured to the filter part, to thus modify Lee and to use a 
Regarding the first hung part material having a first PET coating and the second hung part material having a second PET coating layer that are thermally bonded such that the first hung part material and the second hung part material are adhered to the filter part, it is noted that it would have been obvious to one having ordinary skill in the art that the cardboard material as taught by Asai would have required some type of bonding in order to secure the hung part to the filter part.  In this regard, Luedtke teaches that there are reinforcing rings (figure 1, 2, item 8 and 9) which are heat sealed to the filter material (figure 1, 2, item 2, 4; column 2, lines 10-18; column 4, lines 19-23).   
To thus modify Asai and to thermally bond the first and second hung part materials to the respective top surface and bottom surface of an upper portion of the filter part would have been obvious to one having ordinary skill in the art, based on .

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 1 above, and in further view of Melton (US 6314866), Sellari (US 20050017007), Hustad (US 5129517) and Coltman (US 2878848).
Claim 2 while Lee teaches a lid, claim 2 differs from the combination applied to claim 1 in specifically reciting,” a fitting protrusion is formed on an inner circumferential surface of the opening part in the hung part, and a fitting groove to which the fitting protrusion is fitted and coupled is formed on an outer circumferential surface of the lid part such that the lid part is detachably coupled the opening part of the hung part; an L-shaped bent part is formed on a bottom surface of the lid part along a circular edge thereof; and the fitting groove is formed due to a space between the bent part and the lid part.”
However, Melton teaches a drip coffee attachment (see figure 9, item 538) where the hung part (510) further includes a protrusion (see the top corner at 535) and where there is a groove in a lid (figure 9, between item 564 and 565) which detachably couples with the protrusion.  Figure 9 of Melton is annotated below:

    PNG
    media_image1.png
    336
    497
    media_image1.png
    Greyscale


At figure 13, Melton further teaches a fitting protrusion in the hanging structure (see figure 13, upper bead 738 and lower bead 740; column 16, lines 38-50) and that there is a groove in the lid (see between item 712 and 710), which would engage with the protrusion in the hanging part (see figure 13, see below item 734).  Melton teaches that the materials of the drip structure can be waterproofed paper material (see column 6, line 64 to column 7, line 5).  The cover can be useful for providing heat retention and preventing spilling (see column 15, lines 9-14) as well as for collecting drips when the entire assembly is inverted (see column 17, lines 39-48). 
To thus modify the combination and to use another type of lid structure such as an interlocking lid structure as taught by Melton would have been obvious to one having ordinary skill in the art for the purpose of being able to reclose the lid, for heat retention as well as for being able to collect drips when the drip bag has been inverted.
While Melton teaches a bent part formed on a bottom surface of the lid (figure 9, item 565) along a circular edge thereof and the groove in the lid formed between “the bent part and the lid part” claim 2 differs in specifically reciting “an L-shaped” bent part.
It is noted however, that Sellari teaches closure configurations (see figure 7) where the lid (12) includes a fitting groove (see near item 22) to which a fitting protrusion (figure 7, item 30) of an inner circumferential surface of an opening is coupled.  There is an “L-shaped” bent part (see the L-shape of item 22 extending toward item 20) which can be construed as being formed on “a bottom” surface of the lid along a circular edge and the fitting groove of the lid (22) is formed due to a space between the bent part that forms an L-shape and the lid.  See figure 7 annotated below: 

    PNG
    media_image2.png
    392
    425
    media_image2.png
    Greyscale

Also, Hustad teaches a protrusion in an opening part (figure 3, item 26) and a groove in a bottom outer circular edge of the lid (see figure 3, the corresponding groove 


    PNG
    media_image3.png
    263
    461
    media_image3.png
    Greyscale

Coltman further evidences an L-shaped bent part on a bottom surface of the lid along a circular edge, and the fitting groove (figure 7 and 8, item 27, 28; figure 2, 3, item 9, 13) is formed due to a space between the bent part and the lid part.  Colman also teaches a protrusion in an opening part (see figure 2, 3, item 20, 14; figure 7-8).  As Lee is not seen to be limiting as to the particular lid structure, to thus modify the combination and to use a snap-fitting type protrusion and fitting groove assembly that uses an L-shaped bent part that forms a groove into which a protrusion of the opening is received would have been obvious to one having ordinary skill in the art, as a matter of engineering and/or design, based on known shapes of protrusion and groove arrangements known in the art for providing a lid closure onto an opening part of a container.
Regarding claim 3, Hustad teaches the fitting protrusion (figure 3, item 26) has an inclined surface at one side; and that the fitting groove also as an inclined surface that is in contact with the inclined surface of the fitting protrusion.  The lid part is seen to be “easily” detached due to the inclined surfaces.  See annotated figure 3 of Hustad below:

    PNG
    media_image4.png
    263
    463
    media_image4.png
    Greyscale

Sellari is also seen to teach corresponding inclined surfaces between protrusion and grooves as shown in figure 7, near item 30,22).  Sellari figure 7 has been annotated below: 

    PNG
    media_image5.png
    392
    466
    media_image5.png
    Greyscale

Additionally, at figure 8, Coltman teaches corresponding inclined surfaces between the protrusion of the opening part (see figure 8, near item 31) and the groove (see figure 8, item 27) which can thus also be construed as providing easy detachment of the lid. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5776527 discloses cardboard ring structures on top and bottom surfaces of a filter portion (figure 1, 2, item 5, 6; column 4, lines 7-16).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIREN THAKUR whose telephone number is (571)272-6694. The examiner can normally be reached M-F: 10:30-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIREN A THAKUR/Primary Examiner, Art Unit 1792